DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a system” in independent claim 1.   

The structural modifier of a “local” or a “cloud” “database” is not sufficient structure for performing the recited functions, discussed below. 

It is noted that per applicant’s supporting specification disclosure, the “system” is a hardware/software artificial intelligence based computing system:

    PNG
    media_image1.png
    180
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    642
    media_image2.png
    Greyscale

.

	It is also noted that per applicant’s specification disclosure, it is the artificial intelligence system that actually performs the claimed “analyzing” and “creating” steps.   Therefore, the term “system” in claim 1 invokes 35 USC 112f, and applies to each of the individual “analyzing” and “creating” steps which are interpreted as separate 112f elements in a process claim.  

NOTE:  Structure in a process claim may also invoke 112f - Media Rights v. Capital One, Federal Ckt., 2015. 

	NOTE:  A 112f element may have a distributive property when computer implemented and more than one function is recited under a generic placeholder; MPEP 2181.V:
	

    PNG
    media_image3.png
    528
    1141
    media_image3.png
    Greyscale

.


	Thus, claim 1 is interpreted as follows:

1.   A risk assessment process comprising:
recording a video of an employee performing a job;
uploading the video to a system having at least one of a local database and a cloud database;
the system analyzing the video and capturing and identifying motion; and
the system creating a physical demand analysis based on the motion.

	Likewise, it is the “system” structural element that performs the various functions recited in the dependent claims 2-17 as well.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image4.png
    350
    1184
    media_image4.png
    Greyscale


 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites the following two claim elements:

“analyzing the video and capturing and identifying motion; and
creating a physical demand analysis based on the motion.”

	Or, as interpreted by the examiner:

“the system analyzing the video and capturing and identifying motion; and
the system creating a physical demand analysis based on the motion.”


	Either way, these claim limitations are each an abstract idea in the form of a step that could be practiced as a mental process; a concept that could practically be performed in the human mind. 

 	This judicial exception is not integrated into a practical application because the additional steps of:


“uploading the video to a system having at least one of a local database and a cloud database” is insignificant extra-solution activity (MPEP 2106.05(g)) at face value, and when interpreted as functions of a 35 USC 112f element (refer to the claim interpretation section above), are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, beyond the elements already addressed immediately above, there are no additional claim elements. 

Dependent claim 2 recites:  The process according to claim 1, wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck flexion, extension, neck side bend and neck twisting, elbow flexion, supination, pronation and the like.
This claim element limits the previous mental step of “analyzing the video and capturing and identifying motion”, and the claim element remains a step that can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

claim 3 recites:  The process according to claim 1, further comprising: using the physical demand analysis for return to work authorizations and job placement accommodations.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 4 recites:  The process according to claim 1, further comprising: generating a series of ergonomic risk assessment reports.
This claim limitation adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 5 recites:  The process according to claim 1, further comprising: analyzing specific dynamic human joint motions; and recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment.
This claim limitation adds an abstract idea in the form of “analyzing specific dynamic human joint motions”, which can practically be performed as a mental process.   Also, the limitation of “recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

claim 6 recites:  The process according to claim 1, further comprising: analyzing said motion as well as forces, and repetitions; and identifying an overall risk of a job for the specific motion and tasks of concern.
This claim limitation adds an abstract idea in the form of “analyzing” and “identifying”, which can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 7 recites:  The process according to claim 1, wherein said system is configured to mitigate risks at an early stage by suggesting job rotation, and equipment solutions to eliminate the risks before an injury occurs.
This claim limitation of “suggesting job rotation, and equipment solutions” can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 8 recites:  The process according to claim 1, wherein multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics can are used to perform more complex predictive modeling using the powerful data produced by the artificial intelligence.
The step of performing “complex predictive modeling” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Dependent claim 9 recites:  The process according to claim 1, wherein the data produced by the system are used to create reports to predict risks and future WC losses based on actual client job risks, employee demographics (age, tenure, weight, height, past injuries, etc.) and past losses.
The step of performing “predict risks” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the step of “create reports” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 11 recites:  The process according to claim 1, further comprising: outputting reports that identify risk by body part (hands, wrists, elbows, shoulder, back, neck and legs) and color coding the risk green, yellow or red based on the risk factors identified.
The step of “outputting reports” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 12 recites:  The process according to claim 1, further comprising: calculating an exposure score based on the number of hours per day or week the job is performed.
The step of performing “calculating an exposure score” remains an element that, given the field of endeavor, can practically be performed as a mental process, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

claim 13 recites:  The process according to claim 1, further comprising: creating Management reports and dashboards configured to allow for tracking of jobs, root causes, and solution implementation across a site or organization.
The step of “creating Management reports and dashboards” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 14 recites:  The process according to claim 1, further comprising: identifying jobs, employees and clients of concern; and developing strategies to control the losses and improve underwriting endeavors.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 15 recites:  The process according to claim 1, further comprising: creating and collecting detailed task related biomechanical information; and directly saving said detailed task related biomechanical information to a database.
The step of “creating” and “directly saving” adds insignificant extra-solution activity (MPEP 2106.05(g)), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.



claim 16 recites:  The process according to claim 15, further comprising: combining the task related biomechanical information with the past injury and loss history using a deep neural network and machine learning; and analyzing and recognizing complex human behavior patterns and expected injuries and losses.
The step of performing “combining the task related biomechanical information with the past injury and loss history” and “analyzing and recognizing complex human behavior patterns and expected injuries and losses”, given the field of endeavor, can practically be performed as a mental process.  The generic application of “a deep neural network and machine learning” is a mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 17 recites:  The process according to claim 16, further comprising: suggesting job rotation, equipment solutions and specific ways to eliminate the risks before the injury occurs.
This claim limitation adds an abstract idea in the form of organizing human activity, and the claim remains not integrated into a practical application, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 7-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites (with emphasis added), “… wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck flexion, extension, neck side bend and neck twisting, elbow flexion, supination, pronation and the like.”  The modifier “and the like” introduces additional motions to the claim other than those enumerated, but it is not clear what motions are included within the scope of the term.  Clarification is required. 

Claim 3 recites, “using the physical demand analysis for return to work authorizations and job placement accommodations”.  This is a “use” claim element.  That is, the claim recites a “use” of the “demand analysis” “for” a purpose, but does not define any particular process steps of how the “demand analysis” is actually used, and therefore the claim element is indefinite (MPEP 2173.05(q)). 

Claim 7 recites, “wherein said system is configured to mitigate risks at an early stage by suggesting job rotation, and equipment solutions to eliminate the risks before an injury occurs.”  The meaning of the term “equipment solutions” is unclear.  Solutions to what?   The term “equipment” does not equate to the term “problem”.   

	Regarding claim 8, “the powerful data” and “the artificial intelligence” both lack an antecedent basis in the claim.  Furthermore, the term “powerful” is a term of degree that is not well defined in the art nor by applicant in the specification, and therefore is it not clear what makes the data “powerful”, nor what distinguishes regular data from “powerful” data.   

In addition, claim 8 recites, “wherein multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics can are used to perform more complex predictive modeling using the powerful data produced by the artificial intelligence.”   This is a “use” claim element.  That is, the claim recites a “use” of “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics” in order to “perform more complex predictive modeling”, but does not define any particular process steps of how the  “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics” are used in order to do so, and therefore the claim element is indefinite (MPEP 2173.05(q)). 

Claim 9 includes the following parenthetical:  “… demographics (age, tenure, weight, height, past injuries, etc.) and …”.   This parenthetical listing does not appear to be part of the patent claim, but rather appears to be merely examples of “demographics”.   However, it is not clear whether applicant intends to recite these examples as alternative limitations, or leave them as mere examples.  However, 

Claim 9 recites, “the data produced by the system are used to create reports”.   This is a “use” claim element.  That is, the claim recites a “use” of the “data” for the creation of reports, but does not define any particular process steps of how the reports are created, and therefore the claim element is indefinite (MPEP 2173.05(q)). 

	Claim 10 lacks an antecedent basis for “the artificial intelligence”.  

Claim 11 includes the following parenthetical:  “… body part (hands, wrists, elbows, shoulder, back, neck and legs) and color…”   This parenthetical listing does not appear to be part of the patent claim, but rather appears to be merely examples of body parts.  However, it is not clear whether applicant intends to recite these examples as alternative limitations, or leave them as mere examples.  However, parenthesis are typically inclusive of extra or non-critical information which is why they should be avoided in a patent claim.  Clarification is required.  The examiner suggests deleting the parenthetical entirely. 

Claim 13 recites, “the process according to claim 1, further comprising: creating Management reports and dashboards configured to allow for tracking of jobs, root causes, and solution implementation across a site or organization.”  The scope and nature of a “management report” or “dashboard” that “allows for” the “tracking of jobs, root causes, and solution implementation across a 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the following elements:
“analyzing the video and capturing and identifying motion; and 
creating a physical demand analysis based on the motion.”



1.   A risk assessment process comprising:
recording a video of an employee performing a job;
uploading the video to a system having at least one of a local database and a cloud database;
the system analyzing the video and capturing and identifying motion; and
the system creating a physical demand analysis based on the motion.

	However, even if the “analyzing” and “creating” steps were not interpreted as being implemented by a structural placeholder (i.e., “means plus function), the claimed steps are limited by functions and not modified by the actions required to perform the functions.  Therefore, the “analyzing” and “creating” steps would still invoke 35 USC 112f as “step-plus-function” elements.  See:

MPEP  2181 I. A:

    PNG
    media_image5.png
    475
    829
    media_image5.png
    Greyscale


	Means or step-plus-function claim elements under 35 USC 112f are construed to cover the corresponding structure in accordance with the corresponding specification disclosure:

MPEP  2181 II. A:


    PNG
    media_image6.png
    180
    824
    media_image6.png
    Greyscale





MPEP  2181 II. B:


    PNG
    media_image7.png
    243
    833
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    179
    827
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    173
    831
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    227
    834
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    226
    816
    media_image11.png
    Greyscale


The claim 1 steps of:

“analyzing the video and capturing and identifying motion; and 
creating a physical demand analysis based on the motion”

lack a corresponding disclosed algorithm sufficient for definiteness under 35 USC 112b, as well as evidence of a disclosed “species” of the claimed genus sufficient for support under 35 USC 112a.  

	The specification refers to “computer vision” and “AI” (e.g., paragraphs 0034, 0036 of PG Publication US 2020/0273580 A1) as performing these steps, but lacks any algorithm describing how these steps are performed by the AI system, and most importantly, an algorithm of how the AI system is , claim 1 is indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description.  

	Dependent claims 2-17 simply add additional functional limitation that likewise, lack a corresponding disclosure of an algorithm, and are rejected on the same grounds for the same reasons:  Indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description.  


Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 recites, “multiple tasks in a day, cumulative fatigue and individual operator characteristics and biometrics can are used to perform more complex predictive modeling using the powerful data produced by the artificial intelligence”.  The only supporting specification disclosure is as follows:

    PNG
    media_image12.png
    231
    642
    media_image12.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 8 without undue experimentation. 

Claim 10 recites, “integrating ergonomic science into the system to enable the artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks”.   The only supporting specification disclosure is as follows:

    PNG
    media_image13.png
    172
    638
    media_image13.png
    Greyscale

	Given what little guidance applicant has disclosed, one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 10 without undue experimentation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Radwin et al. (US 2019/0012794 A1).  Radwin discloses:

Regarding claim 1, a risk assessment process (

    PNG
    media_image14.png
    190
    685
    media_image14.png
    Greyscale



recording a video of an employee performing a job (

    PNG
    media_image15.png
    227
    657
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    231
    700
    media_image16.png
    Greyscale

); 

uploading the video to a system having at least one of a local database and a cloud database (

    PNG
    media_image17.png
    700
    826
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    267
    708
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    256
    712
    media_image19.png
    Greyscale

); 

analyzing the video and capturing and identifying motion (

    PNG
    media_image20.png
    407
    658
    media_image20.png
    Greyscale




    PNG
    media_image21.png
    689
    710
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    702
    media_image22.png
    Greyscale



creating a physical demand analysis based on the motion (

    PNG
    media_image20.png
    407
    658
    media_image20.png
    Greyscale



    PNG
    media_image23.png
    618
    693
    media_image23.png
    Greyscale

 ).

Regarding claim 2, the process according to claim 1, wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck 

    PNG
    media_image24.png
    156
    691
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    214
    680
    media_image25.png
    Greyscale

).

Regarding claim 4, the process according to claim 1, further comprising: generating a series of ergonomic risk assessment reports ( 

    PNG
    media_image26.png
    458
    716
    media_image26.png
    Greyscale

).


Regarding claim 5, the process according to claim 1, further comprising: analyzing specific dynamic human joint motions; and recording postures, angles, distances, frequencies, and durations by individual body parts to produce a comprehensive risk assessment (

    PNG
    media_image27.png
    366
    689
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    124
    702
    media_image28.png
    Greyscale

 ).

	
Regarding claim 6, the process according to claim 1, further comprising: analyzing said motion as well as forces, and repetitions; and identifying an overall risk of a job for the specific motion and tasks of concern ( 

    PNG
    media_image29.png
    825
    1064
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    613
    698
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    609
    690
    media_image31.png
    Greyscale


).

	


claim 10, the process according to claim 1 further comprising: integrating ergonomic science into the system to enable the artificial intelligence to specifically identify the jobs of concerns and the root causes to mitigate the risks (

    PNG
    media_image32.png
    686
    710
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    400
    693
    media_image33.png
    Greyscale

).

Regarding claim 14, the process according to claim 1, further comprising: identifying jobs, employees and clients of concern; and developing strategies to control the losses and improve underwriting endeavors (

    PNG
    media_image34.png
    605
    685
    media_image34.png
    Greyscale


 ).

Regarding claim 15, the process according to claim 1, further comprising: creating and collecting detailed task related biomechanical information; and directly saving said detailed task related biomechanical information to a database (


    PNG
    media_image35.png
    260
    686
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    253
    698
    media_image36.png
    Greyscale

 ).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:

Zhang et al., “Ergonomic posture recognition using 3D view-invariant features from single ordinary camera”, Automation in Construction 94 (2018) 1-10, journal homepage: www.elsevier.com/locate/autcon, Available online 06 June 2018, pages 1-10, in view of 

	Radwin et al. (US 2019/0012794 A1).  

Regarding claim 1, Zhang discloses, except for elements highlighted in italicized bold below, a risk assessment process (

    PNG
    media_image37.png
    209
    831
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    439
    818
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    467
    1151
    media_image39.png
    Greyscale



recording a video of an employee performing a job (


    PNG
    media_image40.png
    178
    825
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    269
    810
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    166
    621
    media_image42.png
    Greyscale





uploading the video to a system having at least one of a local database and a cloud database; 

analyzing the video and capturing and identifying motion (

    PNG
    media_image43.png
    395
    823
    media_image43.png
    Greyscale





    PNG
    media_image44.png
    354
    809
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    115
    796
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    848
    1241
    media_image46.png
    Greyscale




); and 

creating a physical demand analysis based on the motion (
section 6:

    PNG
    media_image47.png
    118
    616
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    81
    613
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    407
    630
    media_image49.png
    Greyscale

Section 2.1:


    PNG
    media_image50.png
    296
    623
    media_image50.png
    Greyscale

).

While Zhang teaches a computer implemented convolutional neural network based motion analysis system (figure 3), Zhang does not teach uploading the video to a system having at least one of a local database and a cloud database.

	Radwin also discloses a video-based ergonomic motion workplace risk assessment system (

    PNG
    media_image51.png
    358
    701
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    343
    698
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    843
    712
    media_image53.png
    Greyscale

 ). 



    PNG
    media_image54.png
    524
    948
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    583
    523
    media_image55.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to incorporate the trained convolutional neural network and image processing of Zhang on a remote database as taught by Radwin, with motivation coming from Radwin:

    PNG
    media_image56.png
    215
    681
    media_image56.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Zhang, while the teaching of Radwin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  








claim 2, the process according to claim 1, wherein said motion is selected from the group consisting of walking, standing, sitting, bending, reaching, lifting, carrying, pushing and pulling, kneeling, crawling, climbing, squatting, lifting, gripping, pinch, body postures such as shoulder flexion, extension, abduction, twisting, adduction, back flexion, extension, side bend and back twisting, neck flexion, extension, neck side bend and neck twisting, elbow flexion, supination, pronation and the like (Zhang:

    PNG
    media_image57.png
    413
    616
    media_image57.png
    Greyscale

 ).




claim 4, the process according to claim 1, further comprising: generating a series of ergonomic risk assessment reports (

    PNG
    media_image58.png
    485
    595
    media_image58.png
    Greyscale

).

Regarding claim 12, the process according to claim 1, further comprising: calculating an exposure score based on the number of hours per day or week the job is performed (Zhang:

    PNG
    media_image59.png
    524
    765
    media_image59.png
    Greyscale

 ).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Radwin et al. (US 2019/0012794 A1).  

Regarding claim 3, Radwin as applied to claim 1, from which claim 3 depends, does not further teach, “the process according to claim 1, further comprising: using the physical demand analysis for return to work authorizations and job placement accommodations.”



    PNG
    media_image60.png
    243
    693
    media_image60.png
    Greyscale


    PNG
    media_image61.png
    341
    689
    media_image61.png
    Greyscale


It is noted that a “return to work authorization” and a “job placement accommodation” are both well know concepts (Official Notice).   

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the motion analysis taught by 

Regarding claim 7, Radwin as applied to claim 1, from which claim 7 depends, does not further teach, “wherein said system is configured to mitigate risks at an early stage by suggesting job rotation, and equipment solutions to eliminate the risks before an injury occurs.”

It is noted that a “suggesting job rotation” and a “suggesting solutions to problems” are both well know concepts (Official Notice).   

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the motion analysis taught by Radwin, in order to assess an employee, and when a risk or problem is found, “suggesting job rotation” or/and “suggesting solutions to problem”, in order to mitigate the risk of injury. 









Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:

Zhang et al., “Ergonomic posture recognition using 3D view-invariant features from single ordinary camera”, Automation in Construction 94 (2018) 1-10, journal homepage: www.elsevier.com/locate/autcon, Available online 06 June 2018, pages 1-10, in view of 

	Radwin et al. (US 2019/0012794 A1) as applied to claim 1, and further in view of:   

Savino et al., “Visual management and artificial intelligence integrated in a new fuzzy-based full body postural assessment”, Elsevier, Computers & Industrial Engineering 111 (2017) 596- 608. 


Regarding claim 11, the Zhang/Radwin combination does not teach, “The process according to claim 1, further comprising: outputting reports that identify risk by body part (hands, wrists, elbows, shoulder, back, neck and legs) and color coding the risk green, yellow or red based on the risk factors identified.”

	Savino discloses an ergonomic analysis system that outputs reports that identify risks of body parts and includes red, yellow, and green color codes (


    PNG
    media_image62.png
    818
    1266
    media_image62.png
    Greyscale


    PNG
    media_image63.png
    693
    1172
    media_image63.png
    Greyscale




It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to label the action category scores of Zhang ( 

    PNG
    media_image64.png
    464
    806
    media_image64.png
    Greyscale


    PNG
    media_image65.png
    579
    849
    media_image65.png
    Greyscale

),  with the color codes taught by Savino when presented on a report, because people are accustomed to the traffic light colors of red, yellow (amber), and green as indicators of go (good), caution (yellow), and stop (bad) as an intuitive method of indicating if and when action is needed without having to read the underlying text.   

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Zhang/Radwin, while the teaching of Savino continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the 

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:

Dependent claim 9 recites, “The process according to claim 1, wherein the data produced by the system are used to create reports to predict risks and future WC losses based on actual client job risks, employee demographics (age, tenure, weight, height, past injuries, etc.) and past losses.”
	
	Does claim 9 define a typical or similar “prior art” loss report?
	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 9, if known (the examiner is not requesting search).

Dependent claim 16 recites, “the process according to claim 15, further comprising: combining the task related biomechanical information with the past injury and loss history using a deep neural network and machine learning; and analyzing and recognizing complex human behavior patterns and expected injuries and losses.”


	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 16, if known (the examiner is not requesting search). 

Dependent claim 17 recites, “the process according to claim 16, further comprising: suggesting job rotation, equipment solutions and specific ways to eliminate the risks before the injury occurs.”
	Applicant is requested to provide prior art information disclosure related to the subject matter of dependent claim 17, if known (the examiner is not requesting search). 


The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Whalen et al. (US 9,298,269 B2) is pertinent as ANTICIPATING at least independent claim 1.  See figures 1, 6, 9, 12, and 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665